Exhibit 10.2

 

LOAN MODIFICATION AGREEMENT

 

This Loan Modification Agreement (this “Loan Modification Agreement”) is entered
into as of April 7, 2004, by and between SILICON VALLEY BANK, a
California-chartered bank, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462, doing business under the name “Silicon Valley East”
(“Bank”) and GTC BIOTHERAPEUTICS, INC., a Massachusetts corporation with its
chief executive office located at 175 Crossing Boulevard, Suite 410, Framingham,
Massachusetts 01702 (“Borrower”).

 

1.                                       DESCRIPTION OF EXISTING INDEBTEDNESS
AND OBLIGATIONS.  Among other indebtedness and obligations which may be owing by
Borrower to Bank, Borrower is indebted to Bank pursuant to a loan arrangement
dated as of March 27, 2002, evidenced by, among other documents, a certain Loan
and Security Agreement dated as of March 27, 2002, between Borrower and Bank, as
amended by a Loan Modification Agreement dated June 11, 2003, as amended by a
Loan Modification Agreement dated August 13, 2003, and as further amended by a
Loan Modification Agreement dated January 25, 2004 (as amended, the “Loan
Agreement”).  Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.

 

2.                                       DESCRIPTION OF COLLATERAL.  Repayment
of the Obligations is secured by the Collateral as described in the Loan
Agreement (together with any other collateral security granted to Bank, the
“Security Documents”).

 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 

3.                                       DESCRIPTION OF CHANGE IN TERMS.

 

A.                                   Modifications to Loan Agreement.

 

1                                          The Loan Agreement shall be amended
by deleting the following definition appearing in Section 13.1 thereof:

 

““Revolving Maturity Date” means March 25, 2004.”

 

and inserting in lieu thereof the following”

 

““Revolving Maturity Date” means March 24, 2005.”

 

4.                                       FEES.  Borrower shall pay to Bank a
modification fee equal to Two Thousand Five Hundred Dollars ($2,500.00), which
fee shall be due on the date hereof and shall be deemed fully earned as of the
date hereof.  The Borrower shall also reimburse Bank for all legal fees and
expenses incurred in connection with this amendment to the Existing Loan
Documents.

 

5.                                       RATIFICATION OF PLEDGE AGREEMENT. 
Borrower hereby ratifies, confirms and reaffirms, all and singular the terms and
conditions of a certain Pledge Agreement

 

--------------------------------------------------------------------------------


 

dated as of March 27, 2002, between Borrower and Bank, and acknowledges,
confirms and agrees that said Pledge Agreement shall remain in full force and
effect.

 

6.                                       RATIFICATION OF NEGATIVE PLEDGE
AGREEMENT.  Borrower hereby ratifies, confirms and reaffirms, all and singular,
the terms and conditions of a certain Negative Pledge Agreement dated as of
March 27, 2002, between Borrower and Bank, and acknowledges, confirms and agrees
that said Negative Pledge Agreement shall remain in full force and effect.

 

7.                                       CONSISTENT CHANGES.  The Existing Loan
Documents are hereby amended whenever necessary to reflect the changes described
above.

 

8.                                       RATIFICATION OF LOAN DOCUMENTS. 
Borrower hereby ratifies, confirms, and reaffirms all terms and conditions of
all security or other collateral granted to the Bank, and confirms that the
indebtedness secured thereby includes, without limitation, the Obligations.

 

9.                                       NO DEFENSES OF BORROWER.  Borrower
hereby acknowledges and agrees that Borrower has no offsets, defenses, claims,
or counterclaims against Bank with respect to the Obligations, or otherwise, and
that if Borrower now has, or ever did have, any offsets, defenses, claims, or
counterclaims against Bank, whether known or unknown, at law or in equity, all
of them are hereby expressly WAIVED and Borrower hereby RELEASES Bank from any
liability thereunder.

 

10.                                 CONTINUING VALIDITY.  Borrower understands
and agrees that in modifying the existing Obligations, Bank is relying upon
Borrower’s representations, warranties, and agreements, as set forth in the
Existing Loan Documents.  Except as expressly modified pursuant to this Loan
Modification Agreement, the terms of the Existing Loan Documents remain
unchanged and in full force and effect.  Bank’s agreement to modifications to
the existing Obligations pursuant to this Loan Modification Agreement in no way
shall obligate Bank to make any future modifications to the Obligations. 
Nothing in this Loan Modification Agreement shall constitute a satisfaction of
the Obligations.  It is the intention of Bank and Borrower to retain as liable
parties all makers of Existing Loan Documents, unless the party is expressly
released by Bank in writing.  No maker will be released by virtue of this Loan
Modification Agreement.

 

11.                                 COUNTERSIGNATURE.  This Loan Modification
Agreement shall become effective only when it shall have been executed by
Borrower and Bank (provided, however, in no event shall this Loan Modification
Agreement become effective until signed by an officer of Bank in California).

 

[The remainder of this page is intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:

BANK:

 

 

GTC BIOTHERAPEUTICS, INC.

SILICON VALLEY BANK, doing
business as SILICON VALLEY EAST

 

 

 

 

By:

 

/s/ John B. Green

 

By:

 

/s/ Douglas Marshall

 

Name:

John B. Green

Name:

Douglas Marshall

Title:

Senior Vice President and CFO

Title:

Vice President

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

By:

 

/s/ B.J. Clanton

 

 

Name:

B.J. Clanton

 

Title:

Supervisor

 

(signed in Santa Clara County, California)

 

3

--------------------------------------------------------------------------------